AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


              Cornelius Rodriguez Morant,
                        Plaintiff
                           v.                                               Civil Action No.        3:19-cv-02930-JFA
                                                                    )
 Ronald L. Dodson, Jr. in his Individual and Official               )
                                                                    )
capacity; Magistrate Judge Bryan Keith Griffin in his
                                                                    )
 Individual capacity; Bonds Man Vanessa Moyer in
                                                                    )
 her Individual and Official capacity; Deputy Clerk
  James C. Campbell in his Individual and Official
                      capacity,
                     Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Cornelius Rodriguez Morant, shall take nothing of the defendants, Ronald L. Dodson, Jr. in his
Individual and Official capacity, Magistrate Judge Bryan Keith Griffin in his Individual capacity, Bonds Man Vanessa
Moyer in her Individual and Official capacity and Deputy Clerk James C. Campbell in his Individual and Official
capacity, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr., Senior United States District Judge, presiding, incorporating the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: December 9, 2019                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
